Citation Nr: 0713068	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied a 
petition to reopen a claim for service connection for PTSD.  
The claim was reopened and remanded by the Board in July 2004 
for additional development.  The case returns for appellate 
consideration.  

The veteran testified before the undersigned at a November 
2003 hearing at the RO.  A transcript has been associated 
with the file.


FINDING OF FACT

There is no credible supporting evidence of the veteran's 
stressor on the record.


CONCLUSION OF LAW

The veteran does not have PTSD incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

A September 1995 discharge note from the VA Medical Center in 
Bedford indicates a probable diagnosis of PTSD.  A November 
1996 VA treatment note confirms a diagnosis of PTSD, which is 
the result of his experiences in Vietnam.  Subsequent 
treatment records support these assessments.  The Board is 
satisfied with the evidence of current disability.  

Turning to the question of the in-service stressor, the Board 
notes that the veteran has been previously denied service 
connection for the lack of credible supporting evidence.  In 
his testimony before the undersigned, the veteran identified 
three stressors: (1) shooting a girl wired with explosives 
while guarding a convoy, (2) the death of a friend, J.R., in 
October or November 1969, during one of many (3) rocket 
attacks on his base, which came under rocket and mortar 
attack repeatedly between October and December 1969.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The veteran's 
personnel records are on file and do not reveal any evidence 
that the veteran was exposed to combat.  His military 
occupational specialty was in fuel systems repair.  He has no 
awards or ribbons to indicate combat experience.  
Accordingly, the veteran's own testimony is insufficient to 
establish the occurrence of an in-service stressor.

On remand from the Board, the AMC requested and received the 
veteran's unit records from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR). (The Board notes that 
this entity is now referred to as the U.S. Army and Joint 
Services Records Research Center - JSRRC.)  The JSRRC 
responded briefly to the first two stressors, indicating that 
the killing of civilians is extremely difficult to verify 
without an incident report.  The Board notes that the veteran 
has not provided an approximate date that would enable a 
records search.  The stressor of shooting of a girl remains 
uncorroborated.  The Board notes that this stressor has been 
the only one consistently reported since the veteran first 
claimed service connection in 1995.  JSRRC also indicated 
that the U.S. Army casualty database does not list J.R., KIA 
by a mortar attack at Qui Nhon during 1969.  The second 
stressor remains uncorroborated.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the U.S. Court of Appeals 
for Veterans Claims (Court) reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See, also, Suozzi v. Brown, 10 Vet. App. 307 (1997).

The veteran had been assigned to the 149th LEM Co. while in 
Vietnam.  The JSRRC located the Operational Reports - Lessons 
Learned (OR-LL) from the Headquarters of the 45th Support 
Group, which encompassed the 149th LEM Co.  These records 
indicate rocket and small arms fire on the base at Pleiku.  
The OR-LL does not include records of convoys going to Qui 
Nhon or involving the 149th LEM Co.  The attack on Pleiku 
described by the veteran where four servicemen were killed is 
also not in the records.  The veteran also discussed 
harassment attacks of rockets, mortars and small arms fire.  
The OR-LL does mention these, but without mention of the 
149th LEM Co.  The named units include the 88th Supply and 
Service Battalion, the 52nd Artillery Group, the 62nd 
Maintenance Battalion, the 510th Maintenance Supply Shop, the 
PA and E Maintenance Shop, the 45th General Support Groups 
Logistical Center and the Pleiku POL Tank Farm.  The POW camp 
on the Pleiku base was also hit.  While the Board cannot find 
that the stressors are not corroborated because the veteran 
is not personally mentioned in the unit records, see 
Pentecost, supra, the Board may find that there is no 
evidence that his unit was present for the stressor events in 
the records retrieved from the JSRRC.  Without the presence 
of the 149th LEM Co., the Board is unable to conclude that 
the stressors are verified.  This is particularly the case as 
other involved units are named.  

The Board also notes that the veteran reported several other 
stressors since first claiming service connection for PTSD.  
In 1996, the veteran reported that his lieutenant holding a 
gun to the veteran's head.  The veteran has not mentioned 
this stressor since that time, and the details are too vague 
to allow for confirmation.  He also stated that he saw a 
friend injured after tripping a booby-trap on a body.  In May 
2005, the veteran reported seeing "soldiers blown up in 
pieces" during service.  Like the death of J.R., this has 
not been confirmed.  In July 2005, the veteran reported 
having seen a friend bleed to death after his genitals were 
cut off.  The Board is not certain that the veteran referred 
to his Vietnam experience here, but regardless, insufficient 
information has been provided to confirm this.  

As there is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred, the Board 
need not inquire whether the veteran's PTSD has been 
specifically attributed to those events.

In spite of the rule of Pentecost, the Board finds that there 
is no credible supporting evidence of any of the veteran's 
stressors.  Accordingly, the claim must fail.  See 38 C.F.R. 
§ 3.304(f) (2006).  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in June 2003, July 2004 and March 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
June 2003 and July 2004, he was provided two years to respond 
with additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in November 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The June 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The July 2004 letter told him to provide any 
relevant evidence in his possession.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  An attempt was made to obtain the veteran's 
records from the Social Security Administration.  The SSA 
responded to the request in May 2006, notifying VA that his 
records had been destroyed.  The veteran was notified in a 
July 2006 letter.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no "credible supporting evidence" that the 
veteran's claimed in-service stressors actually occurred.  
This lack is fatal to the claim and cannot be remedied by the 
provision of an examination.  The U.S. Court of Appeals for 
Veterans Claims has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


